I am obliged to dissent from the opinion of the majority of the court. The public school system is peculiarly the creature of the Commonwealth, and the legislature may commit its general supervision to a state council formed for that purpose, for Article III, Section 20, of the Constitution forbidding delegation of municipal functions to a special commission, etc., does not apply to public schools and school districts. But such a council whose powers are limited to the public school system can exercise no valid authority over the functions of municipalities and quasi municipalities, apart from school affairs. The legislature cannot legally give such a body the power to veto the annexation of part of a township to a borough, except as respects its effect upon the school districts involved. No school council or bureau at Harrisburg should have power to meddle in the purely municipal functions of townships, boroughs and cities or veto what the electors of those governmental agencies have determined is best for their municipal administration, and the legislature cannot legally delegate it such authority, (Art. III, Sec. 20).
The statutes involved should be limited to functions properly within the powers of the State Council of Education, viz., control and oversight of school districts and their affairs; and an examination of the certificate of the State Council of Education filed in this case showed that they so understood it, for they limited their action to the effect of the proposed annexation upon the school districts involved and refused to approve annexation of part of Baldwin Township "to the School District of the City of Pittsburgh."
President Judge TREXLER concurs in this dissent. *Page 114